Citation Nr: 1601061	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a left ear hearing loss disability.

2. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a left wrist disability.

3. Entitlement to service connection for a left wrist disability.

4. Entitlement to service connection for a right toe disability (claimed residuals excision of right toe).

5. Entitlement to service connection for a left breast disability (claimed deformity left breast).

6. Entitlement to a rating in excess of 10 percent for residual scars secondary to removal of cysts of the axilla, abdomen and perineum.  

7. Entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions issued by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. 

The issues of entitlement to service connection for a left wrist disability, on the merits; entitlement to service connection for a right toe disability; entitlement to service connection for a left breast disability; entitlement to a rating in excess of 10 percent for residual scars secondary to removal of cysts of the axilla, abdomen and perineum; and, entitlement to a temporary total evaluation based on surgical procedure requiring a period of convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2006 rating decision, the AOJ denied service connection for a left ear hearing loss disability; she did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the December 2006 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In a December 2006 rating decision, the AOJ declined to reopen the claim for service connection for a left wrist disability; she did not appeal this decision.  

4. The evidence associated with the claims files subsequent to the December 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left wrist disability. Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSIONS OF LAW

1. The December 2006 rating decision that denied service connection for a left ear hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the December 2006 decision denying service connection for a left ear hearing loss disability is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The December 2006 rating decision that declined to reopen the claim for service connection for a left wrist disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4. The evidence received subsequent to the December 2006 decision declining to reopen the claim for service connection for a left wrist disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2008. The claim was last adjudicated in November 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims to reopen. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Left Ear Hearing Loss Disability

The RO denied the Veteran's claim of service connection for a left ear hearing loss disability in a December 2006 rating decision.  In particular, the RO found that there was no evidence of a left ear hearing loss disability in service or within a year after the Veteran's discharge from service. Further, the RO found that there was no evidence of any current left ear hearing loss disability that onset due to disease or injury sustained in service.

The evidence of record at the time of the December 2006 decision included the service treatment records and private (Tricare) treatment records. The Veteran was informed of this decision and apprised of her appellate rights, but she did not file a timely appeal.  Therefore, the December 2006 rating decision became final. 38 C.F.R. § 20.1103. 

In December 2007, the Veteran requested that her claim be reopened.  The evidence received since the December 2006 rating decision includes various lay statements submitted by the Veteran reiterating her assertions that she has current left ear hearing loss disability due to disease or injury sustained during service. However, the Board finds that the statements are cumulative in nature and repetitive of her previous assertions. These added general lay statements are cumulative of the prior claim and pleadings. The more recent private (Tricare) treatment records in this appeal do not serve to support her lay assertions that she has current left ear hearing loss disability that onset due to disease or injury sustained in service. In this regard, the report of a May 2009 audiogram reflects that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
5
0
5
5
5

Thus, she does not have left ear hearing loss disability for VA purposes.
These more recent private treatment records confirm that the Veteran does not have a left ear hearing loss disability. 38 C.F.R. § 3.385 (2015). The fact that she did not have a left ear hearing loss disability had been established previously. Thus, this evidence is cumulative.

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a left ear hearing loss disability.   

Left Wrist Disability

Historically, the RO denied the Veteran's claim of service connection for a left wrist disability in a January 2003 rating decision. In particular, the RO found that although there was evidence of left wrist injury (sprain) in service, the Veteran did not produce evidence of current chronic, residual disability related thereto. The RO declined to reopen the Veteran's claim of service connection for a left wrist disability in a December 2006 rating decision.  In particular, the RO found that the Veteran still had not produced evidence of a current chronic, residual disability related to the left wrist injury documented in the service medical records (i.e., there was no evidence of record that related to an unestablished fact necessary to substantiate the claim).

The evidence of record at the time of the December 2006 decision included the service treatment records and private (Tricare) treatment records. The Veteran was informed of this decision and apprised of her appellate rights, but she did not file a timely appeal.  Therefore, the December 2006 rating decision became final. 38 C.F.R. § 20.1103. 

In December 2007, the Veteran requested that her claim be reopened. The evidence received since the December 2006 rating decision includes various lay statements submitted by the Veteran and private treatment records. In the various lay statements, the Veteran asserted that her left wrist disability onset in service as result of injury sustained therein. Private treatment records document treatment for complaints of left wrist pain. A June 2008 treatment record documents diagnosis of ganglion left wrist. March 2009 private treatment records reflect that the Veteran underwent excision of the ganglion cyst of the left wrist. June and October 2009 private treatment records reflect that the Veteran continued to have left wrist joint stiffness and pain subsequent to the left wrist ganglion cyst excision surgical procedure. This evidence is not cumulative and redundant of the evidence previously considered in December 2006, as there had been no evidence of current disability at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left wrist disability.  

  
ORDER

The application to reopen a claim for service connection for a left ear hearing loss disability is denied. 

The application to reopen a claim for service connection for a left wrist disability is granted.


REMAND

Having reopened the claim for service connection for a left wrist disability, the Board finds that further development is warranted. The Board notes that establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. As noted, a June 2008 treatment record documents diagnosis of ganglion left wrist. March 2009 private treatment records reflect that the Veteran underwent excision of the ganglion cyst of the left wrist. June and October 2009 private treatment records reflect that the Veteran continued to have left wrist joint stiffness and pain subsequent to the left wrist ganglion cyst excision surgical procedure. The Veteran contends that the ganglion cyst on the left wrist and residual disability related thereto onset due to the left wrist injury sustained during service. To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of her claimed left wrist disability. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).

Additionally, service treatment records reflect that the Veteran received treatment for right big toe ingrown nail in November 1997. Subsequent to service, November 1998 private treatment record reflects that the Veteran underwent right hallux matricectomy to permanently cut out and remove the painful and deformed (or ingrown) part of the toenail of the right big toe.

Service treatment records also document the treatment the Veteran received for left breast tenderness. A May 1996 service treatment record documents findings consistent with fibrocystic left breast changes. A November 1997 service treatment record documents a prior medical history of cystic fibrosis of the left breast. Subsequent to service, a December 2006 private treatment record documents the Veteran's complaint of painful lump on her breast. The diagnosis was mastitis.

Here, the Veteran asserts that she has current right toe and left breast disabilities that onset during her period of service or as a result of disease or injury sustained therein. However, to date, she has not been afforded a VA examination that addresses diagnosis or etiology of her claimed right toe disability or left breast disability. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).

With respect to her claim for entitlement to a rating in excess of 10 percent for residual scars secondary to removal of cysts of the axilla, abdomen and perineum, the Veteran asserts that she has experienced a worsening of the symptoms related to her service-connected disability. (See December 2015 Informal hearing presentation). She was last afforded VA examination addressing this service-connected disability in January 2010. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected residual scars secondary to removal of cysts of the axilla, abdomen and perineum. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board finds that the issue of entitlement to a temporary (100 percent) total evaluation based on surgical procedure, excision of a ganglion cyst of the left wrist, requiring a period of convalescence is inextricably intertwined with the issue of entitlement to service connection for a left wrist disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joint examination to evaluate her complaints of left wrist disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current left wrist disability, to include ganglion cyst of the left wrist and residuals thereof had its onset due to disease or injury sustained in service; or, is otherwise related to service.

The examination report must include a complete rationale for all opinions and conclusions reached.

2. Schedule the Veteran for a VA feet examination to evaluate her complaints of right big toe disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current right big toe disability had its onset due to disease or injury sustained in service; or, is otherwise related to service.

The examination report must include a complete rationale for all opinions and conclusions reached.

3. Schedule the Veteran for a VA examination to evaluate her complaints of a left breast disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current left breast disability had its onset in service; or, is otherwise related to service.

The examination report must include a complete rationale for all opinions and conclusions reached.

4. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of her service-connected residual scars secondary to removal of cysts of the axilla, abdomen and perineum disability. All tests and studies must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected residual scars secondary to removal of cysts of the axilla, abdomen and perineum disability, to include size of any scars, whether any such scars are painful or unstable and percent of body or exposed area affected by any scar and whether systemic therapy (i.e., corticosteroid or other immunosuppressive drugs) is required for treatment. 

The examiner must provide a complete rationale for all the findings and opinions.  

5.  After completing all indicated development, the AOJ should readjudicate all the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


